DETAILED ACTION
	Claims 1-9, 12, 13, 15-23, and 25-34 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-30
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species: 
    PNG
    media_image1.png
    204
    289
    media_image1.png
    Greyscale
 the reply filed on 23 March 2022 has been previously acknowledged.  
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the entirety of the product claims 1-9, 12, 13, 15-23, 25-28, 32, and 33 which also appear allowable.
Claims 1-9, 12, 13, 15-23, 25-28, 32, and 33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29-31 and 34 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 25 January 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patricia Folkins on 16 May 2022.
The application has been amended as follows: 
1.	Amend claim 1 by deleting “wherein each of R3, R4, R5, R6, R7 and R8 is deuterium and/or each of R3, R4, R5, R6, R7 and R8 comprises deuterium, and wherein all available hydrogen atoms are optionally substituted with a halogen atom and/or all available atoms are optionally substituted with an alternate isotope thereof.” and inserting in its place
“wherein each of R3, R4, R5, R6, R7 and R8 is independently deuterium or comprises deuterium, and wherein all available hydrogen atoms are replaced with a halogen atom and/or all available atoms are optionally replaced with an alternate isotope thereof.”
2.	Amend claim 2 by deleting “wherein all available hydrogen atoms are optionally substituted with a halogen atom and/or all available atoms are optionally substituted with an alternate isotope thereof.” And inserting in its place “wherein all available hydrogen atoms are replaced with a halogen atom and/or all available atoms are optionally replaced with an alternate isotope thereof.”
3.	Amend claim 3 by deleting “wherein all available hydrogen atoms are optionally substituted with a halogen atom and/or all available atoms are optionally substituted with an alternate isotope thereof.” And inserting in its place “wherein all available hydrogen atoms are replaced with a halogen atom and/or all available atoms are optionally replaced with an alternate isotope thereof.”
4.	Amend claim 5 by deleting “wherein all available hydrogen atoms are optionally substituted with a halogen atom and/or all available atoms are optionally substituted with an alternate isotope thereof.” And inserting in its place “wherein all available hydrogen atoms are replaced with a halogen atom and/or all available atoms are optionally replaced with an alternate isotope thereof.”
5.	Amend claim 7 by deleting “wherein each of R3, R4, R5 and R6 is deuterium and/or each of R3, R4, R5 and R6 comprises deuterium.” and inserting in its place
“wherein each of R3, R4, R5, R6, R7 and R8 is independently deuterium or comprises deuterium.”
6.	Amend claim 13 by deleting “wherein all available hydrogen atoms are optionally substituted with a fluorine atom and at least one of the available hydrogen atoms is deuterium.” And inserting in its place “wherein at least one of the available hydrogen atoms is deuterium and wherein any of the remaining hydrogen atoms are optionally replaced with a fluorine atom.” 
7.	Amend claim 16 by deleting “wherein all available hydrogen atoms are optionally substituted with a halogen atom and/or all available atoms are optionally substituted with an alternate isotope thereof.” And inserting in its place “wherein all available hydrogen atoms are replaced with a halogen atom and/or all available atoms are optionally replaced with an alternate isotope thereof.”
8.	Amend claim 17 by deleting “wherein all available hydrogen atoms are optionally substituted with a halogen atom and/or all available atoms are optionally substituted with an alternate isotope thereof.” And inserting in its place “wherein all available hydrogen atoms are replaced with a halogen atom and/or all available atoms are optionally replaced with an alternate isotope thereof.”
9.	Amend claim 19 by deleting “wherein all available hydrogen atoms are optionally substituted with a halogen atom and/or all available atoms are optionally substituted with an alternate isotope thereof.” And inserting in its place “wherein all available hydrogen atoms are replaced with a halogen atom and/or all available atoms are optionally replaced with an alternate isotope thereof.
10.	Amend claim 21 by deleting “wherein all available hydrogen atoms are optionally substituted with a halogen atom and/or all available atoms are optionally substituted with an alternate isotope thereof.” And inserting in its place “wherein all available hydrogen atoms are replaced with a halogen atom and/or all available atoms are optionally replaced with an alternate isotope thereof.”
11.	Amend claim 22 by deleting “wherein all available hydrogen atoms are optionally substituted with a halogen atom and/or all available atoms are optionally substituted with an alternate isotope thereof.” And inserting in its place “wherein all available hydrogen atoms are replaced with a halogen atom and/or all available atoms are optionally replaced with an alternate isotope thereof.”
12.	Amend claim 23 by deleting “wherein all available hydrogen atoms are optionally substituted with a halogen atom and/or all available atoms are optionally substituted with an alternate isotope thereof.” And inserting in its place “wherein all available hydrogen atoms are replaced with a halogen atom and/or all available atoms are optionally replaced with an alternate isotope thereof.”
13.	Amend claim 25 by deleting “wherein all available hydrogen atoms are optionally substituted with a halogen atom and/or all available atoms are optionally substituted with an alternate isotope thereof.” And inserting in its place “wherein all available hydrogen atoms are replaced with a halogen atom and/or all available atoms are optionally replaced with an alternate isotope thereof.”
14.	Amend claim 26 by deleting “wherein all available hydrogen atoms are optionally substituted with a halogen atom and/or all available atoms are optionally substituted with an alternate isotope thereof.” And inserting in its place “wherein all available hydrogen atoms are replaced with a halogen atom and/or all available atoms are optionally replaced with an alternate isotope thereof.”
15.	Amend claim 29 to read as follows:
	29.	A method of treating a disease, disorder, or condition that is treated by activation of serotonin receptor comprising administering a therapeutically effective amount of one or more compounds of claim 1 to a subject having said disease, disorder or condition.
16.	Amend claim 30 to read as follows:
	30.	A method of treating a mental illness, psychosis, psychotic symptoms, a central nervous system (CNS) disease, disorder or condition and/or a neurological disease, disorder or condition that is treated by activation of serotonin receptor comprising administering a therapeutically effective amount of one or more compounds of claim 1 to a subject having said disease, disorder or condition. 
17.	Amend claim 34 by inserting “having said condition” before the period and after the term “subject” on the last line of the claim.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to products of the formula (I) and methods of use.  The novel and nonobvious aspect of this invention involves the specific deuteration of the formula (I).  The closest prior art of record fails to teach or suggest Applicant’s instantly claimed invention.  
	Applicant’s amendment filed 13 May 2022 has overcome the 35 USC 102 rejection of claims 1, 3-12, 14-17, 19-21, 27, and 28 as being anticipated by Cerilliant Certified Reference Material, P-099, Psilocibin-D10 as the variable A has been amended to exclude hydrogen.  Applicant’s amendment has overcome the 35 USC 102 rejection of claims 1, 3-12, 14-17, 19-21, and 23 as being anticipated by Registry No. 1246819-43-1 as R7 and R8 have been amended to be deuterium or comprise deuterium.  The 35 USC 103 rejection is also overcome as the variable A has been amended to exclude hydrogen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					23 May 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600